Citation Nr: 1510422	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, A.C., and D.M.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus due to excessive noise exposure in service.  Specifically, he contends that he was exposed to numerous loud noises as a maintenance field mechanic in service, to include the use of air tools, and constantly being subjected to generator and compressor noise and vehicle engine and exhaust noise during the completion of his duties.  He further asserts that at no time during service was hearing protection provided.  He also asserts that he had noise exposure from training with small arms fire.  The Veteran's service separation form shows that he served as an automotive mechanic.  

At the time of the Veteran's January 1969 entrance examination, audiometric testing pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
0
0
LEFT
25
10
0
0
0

Summary of defects noted "deafness" and the Veteran was given an H-2 profile. 
On separation examination, only whispered voice testing was performed, showing 15/15.  

In a June 2012 VA examination report, the audiologist noted that a review of the claims file.  The examiner found that the probability of in-service noise exposure was conceded to be moderate and that the Veteran served as an auto mechanic.  The Veteran reported that since service he had been a heavy equipment operator with the use of ear muffs.  He is an archery hunter with some rifle hunting.  Audiometric testing in May 2012 showed that the Veteran had bilateral sensorineural hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by or related to service noise exposure.  The basis for the opinion was that there was no evidence of an onset of hearing loss of tinnitus in service or within a reasonable time after active duty and that the Veteran had a significant history of occupational noise exposure after service.

Initially, the Board notes that the Veteran's entrance examination shows that the Veteran had some hearing loss, and was given an H-2 profile.  The puretone thresholds at entrance to service did not meet the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2014).  However, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Noted denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2014). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   In this case the June 2012 VA opinion did not address whether there is clear and unmistakable evidence that (1) hearing loss pre-existed service, and (2) that any preexisting hearing loss was not aggravated by service.  In addition, an opinion must also be obtained as to whether the Veteran's tinnitus is related to service with consideration of the Veteran's contentions of onset and continuity of symptomatology.  

Service connection for a hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155 (1993).  That also applies to tinnitus.  

In light of the above, the Board finds that the June 2012 VA examiner's opinion in incomplete and that an additional opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination to determine the etiology of bilateral hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In providing the opinions, the examiner should consider that the Veteran has reported not wearing hearing protection in service and that post-service he wore hearing protection.  The examiner should provide the following:

(a) The examiner should opine whether the Veteran's hearing loss clearly and unmistakably existed prior to the Veteran's entry into service.  If hearing loss clearly and unmistakably preexisted in only one ear, the examiner should so state.  The examiner should review the service entrance examination in making that determination.

(b) If the examiner determines that the Veteran's hearing loss (even if only left or right ear hearing loss) clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable evidence that the preexisting hearing loss (or left or right ear hearing loss) did not increase in severity during service.  The examiner should specifically discuss any changes in pure tone thresholds during service.

(c) If a preexisting hearing loss disability underwent an increase in disability during service, the examiner should provide an opinion whether the increase in disability was beyond the natural progress of the disease? 

(d) If the left and/or right ear hearing loss did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not that (50 percent probability or greater) that it had its onset during service, or was related to any event of service, to include acoustic trauma in service as described by the Veteran.  If it is determined that there is another likely etiology for either left or the right ear hearing loss, that should be stated.  The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim and must consider the Veteran's reports and lay statements regarding hearing loss during and after service. 

(e) The examiner should also opine whether it is at least as likely as not (50 percent probability or higher) that any current tinnitus is causally related to service or any incident of service, including exposure to acoustic trauma as described by the Veteran.  If it is determined that there is another likely etiology for any tinnitus found, that should be stated.  The examiner should note that the absence of in-service evidence of tinnitus during service is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements regarding ringing in the ears during and after service.

2.  Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

